                                                            [Doc. No. 280]
                   THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


    Nicholas Kuhar et al.,

                        Plaintiffs,

         v.                                Civil No. 16-395 (RMB/JS)

    Petzl Co. et al.,

                        Defendants.


                        MEMORANDUM OPINION AND ORDER

        This matter is before the Court on the “Motion to Strike

Defendant     Porteous/Brighton       Best’s   Experts”   [Doc.   No.   280]

(“motion”) filed by plaintiffs. The Court received the opposition

of defendants Brighton Best, Inc. (“Brighton Best”) [Doc. No. 292]

and Uintah Fastener & Supply, LLC (“Uintah”) [Doc. No. 293],

plaintiffs’ reply [Doc. No. 295], and the Court recently held a

Daubert hearing. 1 For the reasons to be discussed, plaintiffs’

motion is GRANTED in part and DENIED in part.

Background

        Since the parties are familiar with the case, the Court

incorporates by reference its summary of the fact background and

procedural history of the case set forth in Kuhar v. Petzl Co.,


1 At the hearing, Brighton Best produced live testimony from its
two experts plaintiffs’ motion seeks to strike: John P. Gashinski,
P.E. and Kenneth M. Gardside, P.E. See Doc. No. 299.
                                       1
C.A. No. 16-0395 (JBS/JS), 2018 WL 7571319, at *1 (D.N.J. Nov. 27,

2018). 2 By way of brief background, the present action is a products

liability case arising from plaintiff Nicholas Kuhar’s use of a

safety harness called a “micrograb” while working on the roof of

a barn. Mr. Kuhar was allegedly using the micrograb harness when

a component steel bolt broke in two, causing him to fall thirty-

seven (37) feet and sustain serious injuries. Plaintiffs’ claim is

primarily focused on design and manufacturing defects associated

with the broken bolt. Brighton Best is alleged to have manufactured

the broken bolt. See id. at *1.

     On or about March 30, 2018, Brighton Best produced an expert

report from its metallurgist expert, John P. Gashinski, P.E., and

its mechanical engineering expert, Kenneth M. Garside, P.E, of

Affiliated Engineering Laboratories, Inc. (“Affiliated Report”).

See Pls.’ Br. at 2 [Doc. No. 280-1]; see also Affiliated Report

[Doc. No. 280-2]. Gashinski is a professional engineer holding a

Bachelor’s and Master’s in Materials Science and Engineering. See

Doc. No. 280-4 at 8. Garside is a professional engineer holding a

Bachelor’s Degree in Mechanical Engineering and a Master’s Degree

in Engineering Science. See id. at 2. In the Affiliated Report,




2 In this Memorandum Opinion and Order the Court addressed whether
to exclude plaintiffs’ liability expert, Dr. Richard F. Lynch,
under Daubert. The Court Ordered the expert be stricken.
Plaintiffs’ appeal [Doc. No. 265] of the Order was recently denied
by the Honorable Renée Marie Bumb. See Doc. No. 322.
                                  2
defendant’s experts opined the following to a reasonable degree of

engineering certainty:

     (1)   The subject shoulder bolt failed within the thread
           neck region by ductile overload fracture that
           transitioned to shear overload condition. This area
           of the assembled fastener is not significantly
           loaded during intended use such that the subject
           overload event could not have occurred in the
           manner alleged.

     (2)   There was no evidence of any design and/or
           manufacturing defect that would have been causally
           related to the subject shoulder bolt failing in the
           reduced cross-section region of the thread neck. In
           consideration of the design application of the
           subject shoulder bolt to the involved Micrograb,
           this region of the bolt would not be subjected to
           any loading condition(s) to induce such a failure
           during intended use.

     (3)   The observed failure mode of the bolt is not
           consistent with the testimony and plaintiff’s [sic]
           allegations as described. Accordingly, any opinion
           indicating the subject failure was due to any
           impropriety or shortcoming on the part of a
           distributor of the bolt fastener is devoid of
           technical basis and should be viewed as speculation
           at best.

Affiliated Report at 35. 3

     Plaintiffs   move   to   strike   the   Affiliated   Report   in   its

entirety alleging that it fails to satisfy the requirements of

Fed. R. Civ. P. 702 and Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579 (1993). Plaintiffs generally allege the report and the

opinions contained therein must be excluded because they lack a



3 Plaintiffs do not object to the experts’ qualifications within
their fields of expertise.
                                   3
reliable foundation and are not fit for the case. See Pls.’ Br. at

4-6.   Specifically,   plaintiffs   object   to    the   report’s   use   of

undefined terms, alleging that it improperly opines as to the

“intended” or “normal use” of the micrograb. Id. at 4. Plaintiffs

further allege that, had the report attempted to define these

terms, defendant’s experts are unqualified to offer them. Id. In

addition, plaintiffs contend the report omits, in large part, any

scientific method or basis used by the experts to render the

opinions they reach. Id. at 5-7.

       Brighton Best opposes plaintiffs’ motion, contending that the

Affiliated Report “clearly conforms to the standards set forth in

Daubert.” Opp. at 3. [Doc. No. 292]. Brighton Best alleges that

plaintiffs’   “arguments   fail   to    consider   the   entirety   of    the

report,” and instead, “cite[s] in piecemeal fashion” to just three

pages of the thirty-five-page report. Id. Brighton Best also

alleges plaintiffs offer no legal support for their proposition

that the report must define “such common terms,” and further argue

plaintiffs misconstrue the “plain meaning” of the terms. Id. at 3-

6. Brighton Best opposes plaintiffs’ allegation that its experts

fail to provide any reliable scientific support for the conclusions

they reach. Id. 6-7. Brighton Best also asserts “[a]n examination

of the entire report reveals that [it] painstakingly analyzes the

cause of the fracture through the use of physical inspection and

testing, metallurgical analysis and evaluation,” and reviews of

                                    4
files, photographs, charts, and drawings. Id. at 8. As such,

Brighton Best contends the report is reliable and fit for the

issues in dispute. Id. at 10-11. In its opposition, Brighton Best

requested that the Court conduct an in limine hearing if it

intended to entertain oral argument on plaintiffs’ motion. 4

Discussion

     The Court incorporates by reference its discussion of the

Daubert standard and Rule 702 set forth in Kuhar, 2018 WL 7571319,

at *2-3.

     At the outset, the Court will address plaintiffs’ objection

stated on the record at the close of the Court’s Daubert hearing.

Plaintiffs objected on the ground that the definitions of certain

technical terms were not contained in defendants’ expert report.

For example, plaintiffs take issue with Gashinski and Garside’s

failure to define the terms “normal (or intended use),” “ductile

overload,” and “microvoid coalescence.” However, an expert is not

required to define every technical term contained in his or her

report. See Crowley v. Chait, 322 F. Supp. 2d 530, 540 (D.N.J.

2004) (“[O]ne of the very purposes of a Daubert hearing . . . is

to give experts a chance to explain and even correct errors that

they made in their reports.”). At the Daubert hearing, Gashinski


4 Defendant Uintah also wrote in opposition to plaintiffs’ motion,
largely reiterating the arguments set forth by Brighton Best, and
requesting the Court conduct an in limine hearing if it intended
to hold oral argument on the motion. See Uintah Opp. at 15.
                                5
testified the terms objected to are “germane terms” and generally

accepted as defined within his field of expertise. See Tr., Aug.

19, 2019 at 54:18-22. As for “intended” or “normal use,” both

experts testified that this does not refer to the intended use of

arborist equipment as plaintiffs contend. See Pls.’ Br. at 4.

Rather, these references are specific to the shoulder bolt and the

typical forces known to mechanically engage the bolt by experts in

their   fields.    See    Tr.,   Aug.    19,   2019   at   78:17-79:10.   Thus,

Gashinski and Garside are qualified to render the opinions in their

respect, and as such, the opinions fit the issues in dispute. See

Daubert, 509 U.S. at 591; see also Oddi, 234 F.3d at 145 (noting

“that an expert’s ‘qualifications’ are interpreted liberally”).

Accordingly,      the    Court   finds   plaintiffs’       first   objection   is

without merit.

     The Court will now address each of the Affiliated Report’s

three ultimate opinions in sequence.

     1. Opinion No. 1

Affiliated Report’s first opinion states as follows:

     The subject shoulder bolt failed within the thread neck
     region by ductile overload fracture that transitioned to
     shear overload condition. This area of the assembled
     fastener is not significantly loaded during intended use
     such that the subject overload event could not have
     occurred in the manner alleged.

Affiliated Report at 35.




                                         6
     The Court finds the first opinion in the Affiliated Report

satisfies Rule 702 and Daubert, supra, up and until the experts

opine as to “such that the subject overload event could not have

occurred in the manner alleged.” The Court finds the initial

portion of the opinion is based upon reliable scientific principles

and methodologies, and reasonably flows from the facts known to

defendant’s experts and the methods they employed. In their report

and at the Daubert hearing, Gashinski and Garside detailed the

extensive laboratory testing, visual inspections, and scientific

analyses   they   performed   in   rendering   their   conclusion.   As

discussed above, the experts’ reference to “intended use” refers

to the typical forces known to mechanically engage the bolt by

experts in their fields, a subject both experts are qualified to

opine on. See Tr., Aug. 19, 2019 at 78:17-79:10. Nonetheless, the

Court finds the last fourteen (14) words of the opinion, stating

“such that the subject overload event could not have occurred in

the manner alleged,” involve a fact question the jury must decide.

Therefore, the Court will strike this portion from opinion one.

     2. Opinion No. 2

Affiliated Report’s second opinion states as follows:

     There was no evidence of any design and/or manufacturing
     defect that would have been causally related to the
     subject shoulder bolt failing in the reduced cross-
     section region of the thread neck. In consideration of
     the design application of the subject shoulder bolt to
     the involved Micrograb, this region of the bolt would


                                   7
     not be subjected to any loading condition(s) to induce
     such a failure during intended use.

Affiliated Report at 35.

     The Court finds the second opinion in the Affiliated Report

satisfies Rule 702 and the Daubert standard for the reasons stated

above, in that: the experts are qualified to render the opinion in

their capacities as engineers; the opinion is based upon reliable

scientific principles and methods, including extensive laboratory

testing, visual inspections, chemical and failure analyses, and

mathematical formulas utilizing the bolt’s specification standard,

see Tr., Aug. 19, 2019 at 61:16-65:2; the opinion reasonably flows

from the facts known to the experts and the methodologies used;

and the conclusions drawn therein clearly fit the issues in dispute

in the case. Therefore, the Court finds the Affiliated Report’s

second opinion satisfies Daubert’s admissibility standard.

  3. Opinion No. 3

Affiliated Report’s third opinion states as follows:

     The observed failure mode of the bolt is not consistent
     with the testimony and plaintiff’s [sic] allegations as
     described. Accordingly, any opinion indicating the
     subject failure was due to any impropriety or
     shortcoming on the part of a distributor of the bolt
     fastener is devoid of technical basis and should be
     viewed as speculation at best.

Affiliated Report at 35.

     The third opinion contained in the Affiliated Report is a

product of Gashinski and/or Garside’s own subjective beliefs and


                                8
speculation without any supporting analysis or evidence. As such,

the opinion fails to satisfy Rule 702’s fit requirement. See Holman

Enters. V. Fidelity and Guar, Ins., 563 F Supp. 2d 467, 472-73

(D.N.J. 2008) (striking the report because it was replete with

speculations and “blanket conclusions” that did “nothing to assist

the factfinder”). Further, the subject of opinion three is a fact

question for the jury and not a proper subject of expert testimony.

See   Krys   v.   Aaron,   112   F.   Supp.   3d   181,   203   (D.N.J.   2015)

(“[E]xperts may not provide testimony concerning ‘the state of

mind’ or ‘culpability’ of [a party].”). The jury will decide, not

Gashinski or Garside, as to whether testimony or descriptions

regarding plaintiffs’ fall incident are credible. Therefore, for

the reasons previously discussed, the Court strikes opinion three.

Conclusion

      For all the reasons discussed above, the Court finds opinion

one, in part, and opinion two contained in the Affiliated Report

satisfy Daubert’s admissibility standard. However, the Court finds

that the last fourteen (14) words of opinion one, and opinion three

in full, do not meet the standard and must be stricken.




                                       9
                               O R D E R

     Accordingly, for the foregoing reasons,

     IT IS HEREBY ORDERED this 12th day of September 2019, that

plaintiffs’ “Motion to Strike Defendant Porteous/Brighton Best’s

Experts” [Doc. No. 280] is GRANTED in part and DENIED in part; and

it is further

     ORDERED that plaintiffs’ motion is GRANTED as to opinion three

contained in the Affiliated Report, which is hereby STRICKEN; and

it is further

     ORDERED that plaintiffs’ motion is GRANTED as to the last

fourteen (14) words of opinion one contained in the Affiliated

Report, which are hereby STRICKEN; and it is further

     ORDERED that plaintiffs’ motion is DENIED as to the remaining

portion of opinion one contained in the Affiliated Report; and it

is further

     ORDERED that plaintiffs’ motion is DENIED as to opinion two

contained in the Affiliated Report.



                              s/ Joel Schneider
                              JOEL SCHNEIDER
                              United States Magistrate Judge




                                10
